UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1375



JEFF LARSON,

                                              Plaintiff - Appellant,

          versus


LIAM O’GRADY, Judge Federal Court; ANDREW,
U. S. Customs; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria, James C. Cacheris, Senior
District Judge. (CA-05-70-JCC)


Submitted:   June 9, 2005                    Decided:   June 14, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeff Larson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeff Larson appeals the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. §§ 1915(e)(2)(B)(ii), (iii) (2000).    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See Larson v. O’Grady,

No. CA-05-70-JCC (E.D. Va. Feb. 9, 2005).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -